PER CURIAM.
The defendant Henry Green appeals his judgment of conviction and sentence for robbery entered below after an adverse jury verdict. His sole contention on appeal is that the trial court committed reversible error in refusing to instruct the jury in accord with Fla.Std. Jury Instr. (Crim.) 2.04(8) relating to a witness’s prior inconsistent statement as a relevant factor in assessing the witness’s credibility. It is asserted that this instruction was relevant to this case because it directly pertained to the testimony of a state s witness who allegedly gave contrary statements under oath at the trial of this cause. We disagree and affirm.
The requested instruction relates solely to a statement made by a witness prior to trial which is inconsistent with his present trial testimony. It has no application to a statement, as here, made by a witness during his testimony at trial, which testimony is inconsistent with the witness’s later trial testimony. See generally McCormick On Evidence § 34, at 73-75 (3d ed. 1984). Such alleged internally inconsistent trial testimony is, of course, a proper factor for the jury to consider in weighing a witness’s credibility, but the defendant requested no specific charge thereon. There was no error, then, in refusing to give the requested charge on prior inconsistent statements as it had no application to this case.
Affirmed.